       Case 4:18-cv-00087-BMM Document 45 Filed 07/12/19 Page 1 of 3



James G. Hunt, Esq.
Hunt Law Firm
310 E. Broadway St.
Helena MT 59601
Phone: (406) 442-8552
Facsimile: (406) 495-1660
jhunt@huntlaw.net

Greg Munro, Esq.
3343 Hollis Street
Missoula MT 59801
Phone: (406) 493-5361
greg.munro@umontana.edu

      Attorneys for Defendant

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                                CV-18-87-GF-BMM-JTJ
BITCO GENERAL INSURANCE
CORPORATION,

                   Plaintiff,              DEFENDANT’S MOTION FOR
                                             SUMMARY JUDGMENT
vs.

J. BURNS BROWN CO.,

                   Defendant.


      Pursuant to Fed. R. Civ. P. 56, Defendant J. Burns Brown Operating Co.

(“JBBOC”) moves this Court for summary judgment in its favor and against

Plaintiff BITCO General Insurance Corporation’s (“BITCO”) claim for a

declaratory judgment addressing whether BITCO has satisfied its contractual

Defendant’s Motion for Summary Judgment                                        1
       Case 4:18-cv-00087-BMM Document 45 Filed 07/12/19 Page 2 of 3



obligations to JBBOC under the insurance policies at issue in this action. Counsel

for BITCO has been contacted and opposes this motion. In support of this motion,

JBBOC submits the accompanying Brief.

      DATED this 12th day of July, 2019



                         /s/ James G. Hunt
                         JAMES G. HUNT

                         /s/ Gregory S. Munro
                         GREGORY S. MUNRO
                         Attorneys for Defendant JBBOC




Defendant’s Motion for Summary Judgment                                          2
       Case 4:18-cv-00087-BMM Document 45 Filed 07/12/19 Page 3 of 3



                       CERTIFICATE OF SERVICE

     I hereby certify that, on July 12, 2019, a copy of the foregoing document

was served upon the following persons by CM/ECF delivery:

                        Jesse Beaudette, Esq.
                        Ryan t. Heuwinkel, Esq.
                        BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
                        283 West Front, Suite 201
                        Post Office Box 7729
                        Missoula, Montana 59807-7729

                        John A. Husmann
                        Gustavo A. Otalvora
                        BATESCAREY LLP
                        191 N. Wacker, Suite 2400
                        Chicago, IL 60606

                        /s/ James G. Hunt
                        James G. Hunt
                        Attorneys for Defendant JBBOC




Defendant’s Motion for Summary Judgment                                          3
